Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                      Chief Justice:          Justices:



Opinion                                               Robert P. Young, Jr. Michael F. Cavanagh
                                                                           Marilyn Kelly
                                                                           Stephen J. Markman
                                                                           Diane M. Hathaway
                                                                           Mary Beth Kelly
                                                                           Brian K. Zahra

                                                                       FILED JULY 26, 2011

                             STATE OF MICHIGAN

                                     SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellant,

 v                                                             No. 141312

 CECIL D. HUSTON,

              Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 MARKMAN, J.
       At issue in this case is whether the trial court properly assessed 15 points for

 offense variable (OV) 10. OV 10 should have 15 points assessed when the defendant has

 engaged in “predatory conduct” to “exploit[] . . . a vulnerable victim.”                 MCL

 777.40(1)(a). Contrary to the Court of Appeals’ holding, in order to assess 15 points for

 OV 10, the defendant’s preoffense conduct only has to be directed at “a victim,” not any

 specific victim, and the victim does not have to be inherently vulnerable. Instead, a

 defendant’s “predatory conduct,” by that conduct alone (eo ipso), can create or enhance a

 victim’s “vulnerability.”   In this case, defendant engaged in “predatory conduct” to
“exploit[] . . . a vulnerable victim” because, before defendant and his cohort robbed the

victim, they were lying in wait, armed with two BB guns and a knife, and hidden from

the victim, who was by herself at night in an otherwise empty parking lot. Because the

trial court properly assessed 15 points for OV 10, we reverse the judgment of the Court of

Appeals and reinstate the trial court’s judgment of sentence.

                                        I. HISTORY

         This case arises from events that occurred in February 2005 in the Orchards Mall

parking lot in Benton Harbor. The victim, Jackie Flanagan, drove to the mall and parked

her vehicle in front of the Sears store where she intended to shop. The victim chose a

well-lit parking spot because it was dark outside. When she got out of her vehicle, she

was approached by defendant and his cohort, who were 15 and 16 years old respectively.

One of the boys pointed a BB gun at the victim’s face and demanded her purse, wallet,

and car keys, while the other boy put a BB gun to the back of the victim’s head. The

victim gave the boys her cell phone and car keys but had trouble getting her purse off her

shoulder. Defendant’s cohort pushed the victim to the ground and cut the purse from her

shoulder with a utility knife. Both boys then fled the scene in the victim’s vehicle. The

next day, police recovered the victim’s vehicle and found two BB guns inside it. Further

investigation led police to defendant and his cohort.

         Defendant was charged with armed robbery and carjacking. He entered a plea of

guilty of armed robbery, MCL 750.529, pursuant to a plea bargain offered by the

prosecutor.1 At sentencing, defendant challenged the scoring of OV 10, arguing that it

1
    Defendant’s cohort also entered a guilty plea to armed robbery.



                                              2
was incorrectly scored at 15 points. OV 10 addresses “exploitation of a vulnerable

victim” and requires “predatory conduct” for the assessment of 15 points.           MCL

777.40(1)(a). Defendant argued that there was nothing “predatory” about this robbery

because it was a “random” act.      The trial court rejected defendant’s argument and

concluded that predatory conduct was established for purposes of scoring OV 10 at 15

points because defendant was lying in wait in the parking lot where he robbed the victim.

Defendant’s recommended minimum sentence range under the sentencing guidelines was

calculated as 126 to 210 months. The trial court sentenced defendant to 180 months to

600 months in prison.

      On appeal in the Court of Appeals,2 defendant argued that the trial court had

improperly scored OV 10 and that this error affected his sentencing guidelines range.3 In

a published opinion per curiam, the Court of Appeals reversed defendant’s judgment of

sentence and remanded for resentencing, concluding that OV 10 should have been scored

at zero points, not at 15 points. People v Huston, 288 Mich App 387, 397-398; 794

NW2d 350 (2010). The Court of Appeals held that the “vulnerability” of a victim must

be determined by characteristics personal to the victim. Id. at 395-397. The Court of



2
  The Court of Appeals originally denied defendant’s application for leave to appeal.
However, this Court remanded the case to the Court of Appeals for consideration as on
leave granted in light of People v Cannon, 481 Mich 152; 749 NW2d 257 (2008). People
v Huston, 485 Mich 885 (2009).
3
  If OV 10 had been scored at zero points instead of 15 points, defendant’s total OV score
would have been 51 points, which would decrease his OV level from IV to III. This
reduction would have made defendant’s minimum sentence range 108 to 180 months,
instead of 126 to 210 months. See MCL 777.62.



                                            3
Appeals acknowledged that at the time of the offense it was dark outside and the victim

was alone, which may have made the robbery easier to carry out.                                  Id. at 397.

Nevertheless, the Court of Appeals reasoned that those facts failed to establish that the

victim was personally or inherently vulnerable and, therefore, that the trial court erred by

assessing 15 points for OV 10. Id.

       This Court granted the prosecutor’s application for leave to appeal in order to

consider whether the “vulnerability” of a victim, for purposes of scoring OV 10, is

limited to the victim’s personal characteristics. People v Huston, 488 Mich 876 (2010).

                                   II. STANDARD OF REVIEW

       The interpretation and application of the legislative sentencing guidelines, MCL

777.1 et seq., involve legal questions that this Court reviews de novo. People v Morson,

471 Mich 248, 255; 685 NW2d 203 (2004).

                                            III. ANALYSIS

       MCL 777.40 provides:

              (1) Offense variable 10 is exploitation of a vulnerable victim. Score
       offense variable 10 by determining which of the following apply and by
       assigning the number of points attributable to the one that has the highest
       number of points:

               (a) Predatory conduct was involved .................................... 15 points

              (b) The offender exploited a victim’s physical disability, mental
       disability, youth or agedness, or a domestic relationship, or the offender
       abused his or her authority status .................................................... 10 points

              (c) The offender exploited a victim by his or her difference in size or
       strength, or both, or exploited a victim who was intoxicated, under the
       influence of drugs, asleep, or unconscious ....................................... 5 points

               (d) The offender did not exploit a victim’s vulnerability ...... 0 points



                                                      4
             (2) The mere existence of 1 or more factors described in subsection
      (1) does not automatically equate with victim vulnerability.

             (3) As used in this section:

             (a) “Predatory conduct” means preoffense conduct directed at a
      victim for the primary purpose of victimization.

            (b) “Exploit” means to manipulate a victim for selfish or unethical
      purposes.

             (c) “Vulnerability” means the readily apparent susceptibility of a
      victim to injury, physical restraint, persuasion, or temptation.

             (d) “Abuse of authority status” means a victim was exploited out of
      fear or deference to an authority figure, including, but not limited to, a
      parent, physician, or teacher. [Emphasis added.]
                            A. “PREDATORY CONDUCT”

      Contrary to the Court of Appeals’ and the dissents’ contentions, MCL

777.40(3)(a) does not define “predatory conduct” to mean preoffense conduct directed at

the victim; instead, MCL 777.40(3)(a) defines “predatory conduct” to mean “preoffense

conduct directed at a victim . . . .”4 (Emphasis added.) As this Court has explained:

             “Traditionally in our law, to say nothing of our classrooms, we have
      recognized the difference between ‘the’ and ‘a.’ ‘The’ is defined as
      ‘definite article. 1. (used, esp. before a noun, with a specifying or
      particularizing effect, as opposed to the indefinite or generalizing force of
      the indefinite article a or an) . . . .’ Random House Webster’s College

4
  We recognize that in Cannon, 481 Mich at 162, this Court indicated that the defendant’s
preoffense conduct must be directed at “one or more specific victims . . . .” However,
this question was not at issue in Cannon, there was no analysis concerning this issue in
Cannon, and it was clearly dictum in Cannon. See Wold Architects & Engineers v Strat,
474 Mich 223, 232 n 3; 713 NW2d 750 (2006). Contrary to the dissent’s contention, it
was clearly dictum because it was not “essential to [the] determination of the case in
hand,” id. (quotation marks and citations omitted), whatever Cannon’s desire “to provide
the correct framework for lower courts to apply when deciding whether to assess points
for predatory conduct under OV 10,” post at 5 n 7.



                                            5
       Dictionary, p 1382.” [Robinson v Detroit, 462 Mich 439, 461; 613 NW2d
       307 (2000) (citation omitted).]
Because the Legislature chose to use the words “a victim” in MCL 777.40(3)(a), we must

construe MCL 777.40(3)(a) to mean a victim, rather than the victim. That is, we must

take care not to construe MCL 777.40(3)(a) as requiring that the defendant’s preoffense

predatory conduct have been directed at one particular or specific victim, but instead as

requiring only that the defendant’s preoffense predatory conduct have been directed at a

victim.5

       Furthermore, from a policy perspective, we are unsure why the Legislature would

want a defendant who directed his preoffense conduct toward a specific victim, say, for

example, at his ex-girlfriend, to be sentenced more severely than the defendant who

directed his preoffense conduct at the community-at-large by lying in wait, armed, in a

parking lot at night, waiting for the first random person to come along so that he or she

could be criminally victimized. Who poses the greater threat to society-- the defendant


5
  The dissents conclude that the defendant’s preoffense predatory conduct must be
directed at one particular or specific victim because “vulnerability” is defined as a
“readily apparent susceptibility . . . to injury, physical restraint, persuasion, or
temptation,” MCL 777.40(3)(c), and “[i]t cannot become ‘readily apparent’ to an
offender that a victim is susceptible before the offender identifies the victim.” Post at 6
(HATHAWAY, J., dissenting in part) (emphasis in the original). We respectfully disagree.
If a defendant hides in the bushes of a mall parking lot at night with the intention of
waiting there until a woman who is by herself parks nearby so that he can rob her, it is
most certainly “readily apparent” to that defendant that the victim is susceptible before he
even identifies the victim. Indeed, that is the very reason the defendant is hiding in the
bushes at night in the first place-- to render the victim more susceptible to robbery. And,
contrary to the dissents’ contentions, we are not “delet[ing] the phrase ‘directed at a
victim’” from the statute. Post at 6 (CAVANAGH, J., dissenting). Instead, we are simply
refusing to rewrite the statute to read “directed at one or more specific victims,” as do the
dissents. Post at 6 (CAVANAGH, J., dissenting).



                                             6
who seeks revenge on his ex-girlfriend, and thus who directs his preoffense conduct only

toward a single person, or the defendant who seeks opportunistically to rob the first

vulnerable person within the community-at-large who happens along? Certainly, the

latter instills greater fear and apprehension in more people and has a greater impact on

society. Indeed, this case illustrates how this fear is diffused throughout the community.

The victim here felt vulnerable even before the attack and testified that she specifically

“circled the parking lot” to “park[] safely under a street lamppost . . . .” Unfortunately,

her fears were justified, and defendant’s preoffense conduct effectively made a victim not

only of this victim, but all members of the larger community, each of whom must take

precautions against criminal behavior and each of whom may have reasonable

apprehensions concerning the threat of criminal conduct being directed toward them.

       This also explains why the Legislature chose to assess 15 points for “predatory

conduct,” the highest number of points that can be assessed under OV 10.                The

hierarchical range of points that may be assessed under OV 10 extends from zero to 15

points. Zero points are to be assessed when “[t]he offender did not exploit a victim’s

vulnerability.” MCL 777.40(1)(d). Five points are to be assessed when “[t]he offender

exploited a victim by his or her difference in size or strength, or both, or exploited a

victim who was intoxicated, under the influence of drugs, asleep, or unconscious”--

things that are largely within the victim’s own control.6 MCL 777.40(1)(c). Ten points

are to be assessed when “[t]he offender exploited a victim’s physical disability, mental

disability, youth or agedness, or a domestic relationship, or the offender abused his or her

6
  We, of course, recognize, as does the dissent, post at 3 n 2, that these things are not
always within the victim’s own control.


                                             7
authority status”-- things that are largely outside of the victim’s control.         MCL

777.40(1)(b). Finally, 15 points are to be assessed when “[p]redatory conduct was

involved”-- something that is always outside of the victim’s control and something that

may impact the community as a whole and not only persons with already-existing

vulnerabilities. That is, we can only interpret the Legislature’s hierarchical approach in

OV 10 as indicating its own view that “predatory conduct” deserves to be treated as the

most serious of all exploitations of vulnerability because that conduct itself created or

enhanced the vulnerability in the first place, and it may have done so with regard to the

community as a whole, not merely with regard to persons who were already vulnerable

for one reason or another. By its essential nature, predatory conduct may render all

persons uniquely susceptible to criminal exploitation and transform all persons into

potentially “vulnerable” victims. Only in this way can MCL 777.40(1)(a) be understood

as connected with MCL 777.40(1)(b) through (d).

      The fact that the Legislature has directed sentencing courts to assess 15 points, the

highest number of points that can be scored under OV 10, for “predatory conduct,” also

strongly suggests that the Legislature did not intend “predatory conduct” to describe any

manner of “preoffense conduct.” Indeed, if that were the case, 15 points could be

assessed under OV 10 in almost all cases because there will almost always be some

manner of preliminary or “preoffense conduct.” Few criminal offenses arise utterly

spontaneously and without forethought. Most importantly, reading MCL 777.40(1)(a) as

requiring 15 points to be assessed for OV 10 in every case would essentially render

nugatory MCL 777.40(1)(b) through (d), the provisions directing when OV 10 requires a

score of 10, 5, and zero points respectively, “and it is well established that ‘[i]n


                                            8
interpreting a statute, we [must] avoid a construction that would render part of the statute

surplusage or nugatory.’” Robinson v City of Lansing, 486 Mich 1, 21; 782 NW2d 171

(2010) (citation omitted) (alteration in Robinson).        To enable MCL 777.40(1)(a)

whenever there is any “preoffense conduct” would effectively ensure that MCL

777.40(1)(b) through (d) would never be enabled. Thus, to give meaning to the entirety

of MCL 777.40(1), and out of recognition that 15 points for “predatory conduct”

constitutes the highest number of points available under OV 10 and that “preoffense

conduct” is being used to define “predatory conduct,” we conclude that the latter term

does not encompass any “preoffense conduct,” but rather only those forms of “preoffense

conduct” that are commonly understood as being “predatory” in nature, e.g., lying in wait

and stalking, as opposed to purely opportunistic criminal conduct or “preoffense conduct

involving nothing more than run-of-the-mill planning to effect a crime or subsequent

escape without detection.”7 People v Cannon, 481 Mich 152, 162; 749 NW2d 257

(2008). This is the only interpretation that gives meaning to all the paragraphs of MCL

777.40(1), while respecting the obviously hierarchal character of those provisions. In



7
  Given that we expressly hold that only genuinely predatory conduct, such as lying in
wait and stalking, can justify assessing 15 points for OV 10, our construction of MCL
777.40(3)(a), contrary to the partial dissent’s contention, does not “lack[] any limitation
on the circumstances in which a court may assess the highest number of points possible
under OV 10.” Post at 8. And given that we specifically hold that “preoffense conduct
involving nothing more than run-of-the-mill planning to effect a crime or subsequent
escape without detection” is not “predatory conduct,” the partial dissent is simply wrong
to assert that “under the majority’s standard today, such ‘run-of-the-mill planning’ could
be used to assess 15 points for OV 10.” Post at 11 n 26; see also post at 8 n 19 (“[I]t is
unclear . . . whether the mere planning of a crime would suffice.”).



                                             9
short, “preoffense conduct” must be read in context. Robinson, 486 Mich at 15 (statutory

language “cannot be read in isolation, but must be read in context”).

       In the instant case, although defendant may not have been lying in wait for a

specific victim, he was unquestionably lying in wait for a victim.          Therefore, his

preoffense conduct was directed at “a victim.” MCL 777.40(3)(a). In this regard, it is

helpful to consider why defendant was lying in wait, armed and hidden from view. And

the answer to this question is quite obvious-- he was doing this in order to place himself

in a better position to be able to successfully rob someone in the parking lot. That is,

defendant’s preoffense conduct of predatorily lying in wait, armed, and hidden from view

was directed at “a victim.” Although defendant may not have known whom his victim

was going to be when he first undertook these actions, that does not undermine the fact

that he was lying in wait for “a victim,” and thus that his preoffense conduct was directed

toward such “a victim.”

       In addition, defendant’s preoffense conduct was “for the primary purpose of

victimization.”   MCL 777.40(3)(a).        As Cannon, 481 Mich at 161, explained,

“‘[v]ictimize’ is defined as ‘to make a victim of.’” (Citation omitted.) And “victim” is

defined as “‘a person who suffers from a destructive or injurious action . . . .’” Id.

(citation omitted). Therefore, “predatory conduct” under the statute is behavior that is

predatory in nature, “precedes the offense, [and is] directed at a person for the primary

purpose of causing that person to suffer from an injurious action . . . .” Id. In this case,

before the robbery, defendant laid in wait while armed and hidden from view for the

primary purpose of eventually causing a person to suffer from an injurious action, i.e., an

armed robbery.     In light of these facts, defendant’s preoffense conduct constituted


                                            10
“predatory conduct” both under the statutory definition of this phrase and according to

common understanding under which lying in wait constitutes quintessential “predatory

conduct.”

                                  B. “VULNERABILITY”

       The Court of Appeals concluded and the dissent agrees that the victim was not

“vulnerable” because there was nothing in the record to indicate that she suffered from an

inherent or personal vulnerability. Huston, 288 Mich App at 395-396. We disagree.

The Court of Appeals’ and the dissent’s analyses limit “vulnerability” of a victim to

inherent or personal characteristics of the victim, and such a limitation is contrary to the

express language of MCL 777.40. We read the statute as contemplating vulnerabilities

that may arise not only out of a victim’s characteristics, but also out of a victim’s

relationships or circumstances.

       MCL 777.40(1)(b) and (c) explicitly define characteristics, relationships, and

circumstances that may make a victim susceptible to injury, physical restraint,

persuasion, or temptation.8 The specified factors listed in subdivisions (b) and (c) relate

to the inherent characteristics of the victim, as well as the victim’s relationships and

circumstances.


8
   Subdivision (b) directs the assessment of 10 points in the expressly limited instances of
when the offender exploited “a victim’s physical disability, mental disability, youth or
agedness, or a domestic relationship, or [when] the offender abused his or her authority
status[.]” Subdivision (c) directs the assessment of 5 points in the expressly limited
instances of when the offender exploited “a victim by his or her difference in size or
strength, or both, or [when the offender] exploited a victim who was intoxicated, under
the influence of drugs, asleep, or unconscious[.]”



                                            11
       Using the statutory language as guidance, Cannon listed factors to be considered

by a sentencing court when determining whether a victim was vulnerable. Cannon, 481

Mich at 158-159. Those factors include the expressly listed characteristics, relationships,

and circumstances identified in subdivisions (b) and (c), which are:

                (1) the victim’s physical disability, (2) the victim’s mental disability,
       (3) the victim’s youth or agedness, (4) the existence of a domestic
       relationship, (5) whether the offender abused his or her authority status, (6)
       whether the offender exploited a victim by his or her difference in size or
       strength or both, (7) whether the victim was intoxicated or under the
       influence of drugs, or (8) whether the victim was asleep or unconscious.
       [Id.][9]
Both Cannon and the express language of MCL 777.40(2) instruct that the mere existence

of one of the listed factors does not automatically render the victim “vulnerable” for

purposes of scoring OV 10. Id. at 159.

       In contrast to subdivisions (b) and (c), subdivision (a) does not list any specific

characteristics, relationships, or circumstances of the victim. Rather, that subdivision

merely requires that “[p]redatory conduct was involved” in order to assess 15 points for

OV 10. MCL 777.40(1)(a). Recognizing this notable distinction, Cannon explained that

the factors it enumerated were not meant as an exhaustive list for purposes of finding

“vulnerability.” Cannon, 481 Mich at 158 n 11. Instead, Cannon clarified that


9
  We disagree with the dissent that all of these factors are “independent of the victim’s
external physical environment.” Post at 3. The existence of a domestic relationship,
whether the offender abused his or her authority status, and whether the offender
exploited a victim by his or her difference in size or strength or both are clearly not.
Rather, they are at least in part dependent on the offender’s relationship to the victim, the
offender’s authority status over the victim coupled with the offender’s decision to abuse
this status, and the offender’s size or strength.



                                              12
       [t]he absence of one of these factors does not preclude a finding of victim
       vulnerability when determining whether it is appropriate to assess 15 points
       for predatory conduct. Rather, the evidence must show merely that it was
       readily apparent that the victim was susceptible to injury, physical restraint,
       persuasion, or temptation. [Id.]
Accordingly, to assess 15 points for OV 10, a court must find that an offender engaged in

predatory conduct and exploited a vulnerable victim, using only the statutory definition

of “vulnerability.” Again, MCL 777.40(3)(c) defines “vulnerability” as the “readily

apparent susceptibility of a victim to injury, physical restraint, persuasion, or temptation,”

and such vulnerability may or may not arise from the explicitly listed characteristics,

relationships, and circumstances set forth in subdivisions (b) and (c). The statute does

not mandate that this “susceptibility” be inherent in the victim. Rather, the statutory

language allows for susceptibility arising from external circumstances as well.

       In the instant case, the victim was alone in the dark, and defendant and his cohort

outnumbered her. Moreover, a key fact that greatly increased the “vulnerability” of the

victim in these specific circumstances was that defendant and his cohort were lying in

wait for her, armed and hidden from her view. By lying in wait for a victim in the

manner that defendant did here, he made the victim more “susceptib[le] . . . to injury [or]

physical restraint,” i.e., more “vulnerable.” MCL 777.40(3)(c).10 That is, just as the


10
   Although the partial dissent is “unclear . . . whether the mere planning of a crime
would suffice” to establish “genuinely” predatory conduct, post at 8 n 19, it is worth
emphasizing that lying in wait is not the equivalent of the “mere planning of a crime.”
See, e.g., Webster v Woodford, 369 F3d 1062, 1073 (CA 9, 2004) (“[L]ying in wait
requires three elements: concealment, watching, and waiting.”). Each of these elements,
when joined together, has the potential to render any member of the public vulnerable to
criminal activity, as the perpetrator by such conduct both strengthens his own hand and
weakens that of the public, until the former believes that his opportunity to victimize the
latter has been optimized. Lying in wait describes the kind of conduct that in the context


                                             13
defendant in People v Apgar, 264 Mich App 321; 690 NW2d 312 (2004), enhanced the

victim’s “vulnerability” by forcing her to smoke marijuana before he sexually assaulted

her; and the defendant in People v Kimble, 252 Mich App 269; 651 NW2d 798 (2002),

enhanced the victim’s “vulnerability” by following her and waiting until she pulled into

her driveway before striking; and the defendant in People v Mahon, 485 Mich 971; 774

NW2d 691 (2009) (CORRIGAN, J., concurring), enhanced the victim’s “vulnerability” by

waiting for the bar to close and the victim to exit the bar before he assaulted her, the

defendant in the instant case enhanced the victim’s “vulnerability” by lying in wait while

armed and hidden from view before he robbed her.

       We conclude that a person walking alone at night in a parking lot while two armed

people hidden from that person’s view lie in wait to rob that person is a “vulnerable”

victim because he or she would have a “readily apparent susceptibility . . . to injury [or]

physical restraint . . . .” MCL 777.40(3)(c). This conclusion avoids the problem that the

dissent is concerned about of characterizing all victims of crimes as “vulnerable” victims,

while at the same time it recognizes that a defendant’s “predatory conduct” can establish

or enhance the “vulnerability” of a victim.11         Finally, defendant unquestionably



of a homicide would be sufficient to satisfy the elements of first-degree murder. See
MCL 750.316(1)(a) (“Murder perpetrated by . . . lying in wait” is “first degree murder.”).
11
  The dissent is concerned that under our approach “all victims [are] vulnerable.” Post at
4. However, what the dissent does not seem to appreciate is that we only find the victim
here to be “vulnerable” because defendant and his cohort engaged in “predatory conduct”
that transformed an “ordinary” victim into a “vulnerable” victim. Obviously, not all, or
even most, defendants engage in “predatory conduct,” and, thus, not “all victims [are]
vulnerable.”



                                            14
“exploit[ed]” the “vulnerable victim” in this case because he “manipulate[d] [her] for

selfish or unethical purposes” by lying in wait for her and then robbing her of her purse

and car.12 MCL 777.40(3)(b). As this Court explained in Cannon, 481 Mich at 159,

“predatory conduct” “inherently involves some level of exploitation,” and thus “points

may be assessed under OV 10 for exploitation of a vulnerable victim when the defendant

has engaged in conduct that is considered predatory under the statute.”

                                    IV. CONCLUSION

       For these reasons, we conclude that defendant engaged in “predatory conduct” to

“exploit[] . . . a vulnerable victim,” MCL 777.40(1)(a), and thus that the trial court did

not err by assessing 15 points for OV 10. For a trial court to assess 15 points for OV 10,

the defendant’s preoffense conduct only has to be directed at “a victim,” not any specific

victim, and the victim does not have to be inherently vulnerable. Instead, a defendant’s

“predatory conduct,” by that conduct alone (eo ipso), can create or enhance a victim’s

“vulnerability.”   Therefore, we reverse the judgment of the Court of Appeals and

reinstate the trial court’s judgment of sentence.


                                                        Stephen J. Markman
                                                        Robert P. Young, Jr.
                                                        Mary Beth Kelly
                                                        Brian K. Zahra



12
   Contrary to the partial dissent’s contention, post at 7 n 18, OV 10 could not be assessed
at 15 points under our approach if the defendant engaged in preoffense predatory conduct
but was arrested before he could commit the intended offense because OV 10 requires
“exploitation of a vulnerable victim.” MCL 777.40(1).



                                             15
                            STATE OF MICHIGAN

                                    SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

             Plaintiff-Appellant,

v                                                           No. 141312

CECIL D. HUSTON,

             Defendant-Appellee.


HATHAWAY, J. (concurring in part and dissenting in part).

      I concur with the majority’s conclusion that for purposes of scoring offense

variable (OV) 10, the “vulnerability” of a victim is not limited to inherent or personal

characteristics of the victim. I agree with this conclusion because MCL 777.40 expressly

contemplates vulnerabilities that may arise out of a victim’s characteristics, as well as a

victim’s relationships or circumstances.      However, I dissent from the majority’s

conclusion that a defendant’s preoffense conduct need not be directed at a specific victim

in order to constitute “predatory conduct.” Instead, I believe that this Court correctly

interpreted MCL 777.40(1)(a) in People v Cannon, 481 Mich 152; 749 NW2d 257

(2008), to require that a defendant’s preoffense conduct must have been directed at one or

more specific victims for 15 points to be assessed under OV 10.

      Accordingly, I would vacate the Court of Appeals’ holdings that a victim’s

vulnerability is limited to personal or inherent characteristics of the victim and that

defendant’s preoffense conduct was targeted at this victim. I would affirm the judgment
of the Court of Appeals reversing defendant’s sentence and remanding this matter to the

trial court for resentencing and instruct the trial court assess zero points for OV 10.

                                       I. ANALYSIS

     A. OFFENSE VARIABLE 10—EXPLOITATION OF A VULNERABLE VICTIM

         At issue in this case is whether defendant exploited a vulnerable victim by

engaging in predatory conduct for purposes of assessing 15 points for OV 10.              In

deciding this matter, we must interpret the statute governing OV 10, MCL 777.40. When

interpreting statutes, this Court must determine and give effect to the Legislature’s

intent.1 The words used in the statute are the most reliable indicator of the Legislature’s

intent and should be interpreted in light of their ordinary meaning and the context within

which they are used in the statute.2 When interpreting a statute, this Court avoids a

construction that would render any part of the statute surplusage or nugatory.3 Similarly,

when determining how offense variables should be scored, this Court reads the

sentencing guidelines statutes as a whole.4

         MCL 777.40 governs OV 10 and provides:

                (1) Offense variable 10 is exploitation of a vulnerable victim. Score
         offense variable 10 by determining which of the following apply and by


1
 People v Lowe, 484 Mich 718, 721; 733 NW2d 1 (2009), citing People v Koonce, 466
Mich 515, 518; 648 NW2d 153 (2002).
2
    People v Morey, 461 Mich 325, 330; 603 NW2d 250 (1999).
3
    People v McGraw, 484 Mich 120, 126; 771 NW2d 655 (2009).
4
    Id. at 124-125.



                                              2
      assigning the number of points attributable to the one that has the highest
      number of points:

              (a) Predatory conduct was involved . . . . . . . . . . . . . . . . . . . 15 points

             (b) The offender exploited a victim’s physical disability, mental
      disability, youth or agedness, or a domestic relationship, or the offender
      abused his or her authority status . . . . . . . . . . . . . . . . . . . . . . . . . . 10 points

             (c) The offender exploited a victim by his or her difference in size or
      strength, or both, or exploited a victim who was intoxicated, under the
      influence of drugs, asleep, or unconscious . . . . . . . . . . . . . . . . . . . . 5 points

              (d) The offender did not exploit a victim’s vulnerability. . . . 0 points

             (2) The mere existence of 1 or more factors described in subsection
      (1) does not automatically equate with victim vulnerability.

              (3) As used in this section:

             (a) “Predatory conduct” means preoffense conduct directed at a
      victim for the primary purpose of victimization.

            (b) “Exploit” means to manipulate a victim for selfish or unethical
      purposes.

             (c) “Vulnerability” means the readily apparent susceptibility of a
      victim to injury, physical restraint, persuasion, or temptation.

             (d) “Abuse of authority status” means a victim was exploited out of
      fear or deference to an authority figure, including, but not limited to, a
      parent, physician, or teacher.

      In Cannon, this Court considered MCL 777.40 in its entirety and specifically

addressed the issue of when 15 points are properly assessed under OV 10.5 Cannon

5
  Cannon, 481 Mich at 156-162. In Cannon, the defendant and his two cohorts waited
outside a Burger King until no customers were inside. They then entered the Burger
King, where four employees were on duty, and committed a robbery. The trial court
assessed 15 points for OV 10, following the prosecutor’s argument that defendant and his
cohorts targeted the restaurant and planned their actions to victimize the employees. Id.
at 154-155.



                                                     3
clarified that “the Legislature did not intend that 15 points be assessed for preoffense

conduct involving nothing more than run-of-the-mill planning to effect a crime or

subsequent escape without detection.”6 Instead, the focus of MCL 777.40(1)(a) is on the

exploitation of vulnerable victims involving predatory conduct.7

          Pursuant to Cannon, 5 to 15 points should be assessed under OV 10 only when it

is “readily apparent that a victim was ‘vulnerable,’ i.e., was susceptible to injury, physical

restraint, persuasion, or temptation.”8 In addition, MCL 777.40 requires that 5 to 15

points be assessed when the offender exploited a vulnerable victim. The statute defines

“exploit” as “to manipulate a victim for selfish or unethical purposes.”9 If a “vulnerable

victim” has not been “exploited,” MCL 777.40(1)(d) expressly mandates that OV 10

must be scored at zero points.

          For a score of 15 points under OV 10, the offender who exploited the vulnerable

victim must have also engaged in “predatory conduct.”10 MCL 777.40(3)(a) defines

“predatory conduct” as “preoffense conduct directed at a victim for the primary purpose

of victimization.” Cannon clarified when 15 points should be assessed for predatory

conduct by setting forth three analytical questions to aid lower courts:


6
    Id. at 162.
7
    Id.
8
    Id. at 158.
9
    MCL 777.40(3)(b).
10
     MCL 777.40(1)(a).



                                              4
                  (1) Did the offender engage in conduct before the commission of the
           offense?

                  (2) Was this conduct directed at one or more specific victims who
           suffered from a readily apparent susceptibility to injury, physical restraint,
           persuasion, or temptation?

                   (3) Was victimization the offender’s primary purpose for engaging
           in the preoffense conduct?[11]

           The three-pronged Cannon test for predatory conduct incorporates the statutory

requirements of predatory conduct, exploitation, and vulnerability. Thus, all three prongs

of the test must be met in order to assess 15 points for OV 10.12

                                     B. PREDATORY CONDUCT

           In this case, defendant did not engage in predatory conduct because his preoffense

conduct was not directed at this victim, as this Court has concluded is required by MCL

777.40(1)(a). According to Cannon, the preoffense conduct “must have been ‘directed at

a victim’ before the offense was committed.”13 Cannon provided the following guidance

regarding this part of the test:

                   A lion that waits near a watering hole hoping that a herd of antelope
           will come to drink is not engaging in conduct directed at a victim.
           However, a lion that sees antelope, determines which is the weakest, and
           stalks it until the opportunity arises to attack it engages in conduct directed
           at a victim. Contrast that with an individual who intends to shoplift and
           watches and waits for the opportunity to commit the act when no one is
           looking. The individual has not directed any action at a victim.[14]

11
     Cannon, 481 Mich at 162.
12
     Id.
13
     Id. at 160.
14
     Id.


                                                 5
       The majority focuses on the use of the phrase “a victim” rather than “the victim”

in the definition of “predatory conduct” in MCL 777.40(3)(a) to conclude that the

offender’s conduct need not be directed at a specific victim. But the definition of

“vulnerability” in MCL 777.40(3)(c) requires that a victim have a “readily apparent

susceptibility . . . to injury, physical restraint, persuasion, or temptation.” This language

suggests that, before points can be assessed for preoffense conduct, it must be clear that

the victim was ascertainable before the offense took place. It cannot become “readily

apparent” to an offender that a victim is susceptible before the offender identifies the

victim.15

       However, it is more reasonable to conclude that the Legislature selected the term

“a victim” rather than “the victim” simply because it contemplated that a defendant might

victimize more than one victim. In the case of more than one victim, the Legislature

intended 15 points to be assessed for OV 10 when the defendant directed predatory

conduct at “a” preselected victim, but ultimately victimized multiple victims.16


15
   For example, in this case, when defendant decided to lie in wait in the mall parking lot,
he did not know the identity of the victim he would eventually rob. The victim whom
defendant eventually robbed was allegedly “vulnerable” because she was alone in the
dark and outnumbered. However, suppose that defendant had engaged in exactly the
same preoffense conduct but eventually robbed a group of three women in broad
daylight. Under the majority’s analysis, 15 points would still be assessed because simply
lying in wait for any victim is sufficient to justify a score of 15 points for OV 10. The
majority essentially disregards the statutory requirement that a victim’s vulnerability be
“readily apparent.”
16
  For example, consider a situation in which a defendant selects a robbery target
(Victim A) and stalks him, waiting for an opportunity to strike. When the best
opportunity presents itself, however, Victim A has been joined by Victim B. The


                                             6
         In any situation in which a defendant engages in “nothing more than run-of-the-

mill planning to effect a crime,” the community at large is still a conceivable target

because the offender will inevitably carry out the offense against some member of the

community.17 However, that member of the community may only become the offender’s

target by random chance. If simply targeting the community at large and then carrying

out an offense against a random victim who comes along is sufficient to establish

predatory conduct, then nearly any type of preoffense conduct will suffice for assessing

15 points under OV 10.18 Under the majority’s analysis, it is difficult to imagine a

situation in which a person intending to carry out a crime would not engage in some type

defendant seizes the opportunity and robs both Victim A and Victim B. Even though
Victim A and Victim B would each be considered “a victim” of the eventual crime, only
Victim A was “a victim” who was the target of defendant’s predatory conduct.
17
     Cannon, 481 Mich at 162.
18
   The majority’s analysis reads the requirement that the preoffense conduct be “directed
at a victim” out of the statute. See People v Couzens, 480 Mich 240, 249; 747 NW2d 849
(2008) (“‘Courts must give effect to every word, phrase, and clause in a statute and avoid
an interpretation that renders nugatory or surplusage any part of a statute.’”) (citation
omitted). Preoffense conduct for the primary purpose of victimization is always
generally directed at victimizing the community at large. Thus, under the majority’s
approach, any “preoffense conduct . . . for the primary purpose of victimization” will
always be sufficient to assess 15 points for OV 10. MCL 777.40(3)(a).

       Consider a defendant who lies in wait in a mall parking lot to rob someone who
passes by. Before the defendant selects a victim to rob, the police observe him and
attempt to detain him. He puts up a fight and attempts to flee. The officers catch him,
and he is convicted of resisting arrest under MCL 750.81d(1). Under the majority’s
approach, 15 points could be assessed for OV 10 could be scored at 15 points because
defendant’s conduct was directed at the community at large for the primary purpose of
victimization. It does not matter under the majority’s test that no victim was actually
robbed or that the defendant did not engage in the preoffense conduct to carry out the
crime of resisting arrest.



                                            7
of preoffense conduct for the purpose of victimizing someone before actually selecting a

victim to carry out the offense against. The majority’s construction of MCL 777.40(3)(a)

lacks any limitation on the circumstances in which a court may assess the highest number

of points possible under OV 10.19

      The majority uses hindsight to suggest that defendant’s conduct was “directed at a

victim” because he lay in wait for “a victim” whom he ultimately robbed. By taking this

approach, the majority essentially rewrites the applicable statute to state that an

offender’s preoffense conduct must be “directed at a potential victim,” even if that victim

is not identifiable at the time of the preoffense conduct.20 In contrast, Cannon correctly

concluded that an offender’s preoffense conduct must be directed at a specific victim.

Cannon’s interpretation of MCL 777.40 was not only consistent with the statutory




19
   The majority states that its analysis is not without a limiting factor because only
“genuinely predatory conduct” can be used to justify a 15-point score for OV 10. But the
guidance the majority offers regarding what constitutes “genuinely predatory conduct” is
simply that it includes “e.g., lying in wait and stalking” and does not include “purely
opportunistic criminal conduct.” Obviously, “purely opportunistic criminal conduct”
cannot justify a 15-point score for OV 10 because such conduct is by its nature
spontaneous and, therefore, will not be “preoffense” conduct. Thus, it is unclear what
constitutes “genuinely” predatory conduct and whether the mere planning of a crime
would suffice. Certainly, planning a crime involves “preoffense conduct . . . for the
primary purpose of victimization” and exploits the community at large.
20
   See, e.g., Reed v Breton, 475 Mich 531, 550; 718 NW2d 770 (2006) (KELLY, J.,
dissenting) (“The interpretation offered by the majority contradicts well-established rules
of statutory construction because it adds words to the statute that the Legislature did not
put there.”).



                                            8
language, but it properly limited the assessment of 15 points to circumstances in which an

offender’s preoffense conduct involved first selecting a specific victim to target.21

           In applying the second part of the Cannon test for predatory conduct, the Court of

Appeals correctly acknowledged that a defendant’s conduct must have been directed at a

specific victim; however, it then erroneously concluded that this defendant’s preoffense

conduct was directed at this victim.22 The Court of Appeals reasoned that even though

defendant was initially looking for “any victim,” he eventually chose “a lone and isolated

victim . . . .”23 The Court of Appeals concluded that defendant’s actions were similar to a

21
   In analyzing whether preoffense conduct was sufficiently directed at a victim, Cannon
cited People v Kimble, 252 Mich App 269; 651 NW2d 798 (2002), as instructive.
Cannon, 481 Mich at 160. In Kimble, the defendant drove around for an hour in search
of a car he could steal so that he could sell its wheel rims. Kimble, 252 Mich App at 274.
The defendant spotted the victim driving a car with valuable rims and followed her home.
Id. at 274-275. After watching the victim pull into her driveway, the defendant shot the
victim and stole her car. Id. The Court of Appeals reasoned that the preoffense conduct
of seeking out a victim and following her home for the specific purpose of committing a
crime against her constituted predatory conduct. Id. at 275. Cannon observed that once
the defendant in Kimble had targeted the owner of the car with valuable rims, his act of
following her and waiting for the opportunity to strike was “conduct directed at a victim.”
Cannon, 481 Mich at 160.

       The facts of the instant case are distinguishable from Kimble. In Kimble, the
prosecutor presented evidence that the defendant was specifically looking for a vehicle
with expensive rims, searched until he found the victim driving a car with expensive
rims, and followed the victim for quite some time before shooting the victim in her
driveway and stealing her car. Unlike in the record in Kimble, the record in this case
does not reflect that the victim was specifically targeted for any reason other than that she
happened to arrive in the shopping mall parking lot where defendant was waiting for
someone to rob. In fact, the prosecutor acknowledged that this victim was probably a
“random” target and that she may just have been the first person defendant came across.
22
     Huston, 288 Mich App at 394.
23
     Id.


                                               9
lion “focusing on the weakest antelope in the herd” because defendant waited for

particular circumstances to arise before seizing his opportunity to commit the offense.24

Accordingly, the Court of Appeals concluded that this was “not a random attack on just

anyone in the parking lot but a planned attack on an individual perceived to be weak.”25

           From the record, it is reasonable to conclude that defendant’s objective was to rob

a shopper in the mall parking lot. To accomplish this offense, defendant waited in the

mall parking lot for a shopper to come along. The prosecutor acknowledged that the

victim may simply have been the first person who did come along.                The apparent

reasoning of the prosecutor and the Court of Appeals was that once a random person

came along and defendant carried out his intended offense against that random person,

defendant’s conduct was targeted at a specific victim. I disagree.

           If defendant’s act of waiting for someone to come along and then robbing the

unlucky person who happened to arrive in that location constituted preoffense conduct

sufficiently directed at a “specific” victim, there would be only rare circumstances in

which this part of the Cannon test would not be met. It may be true that defendant waited

for the right time to approach the victim and commit the offense; however, this same

argument can be made about almost every offense involving an attack on an individual.




24
     Id.
25
     Id.



                                               10
Unless an offense is truly of a random nature, eventually every offender will select a

victim or victims against whom to carry out their intended offenses.26

         As previously noted, using the analogy suggested in Cannon, the Court of Appeals

concluded that defendant’s actions were “akin to focusing on the weakest antelope in the

herd.”27 However, defendant’s preoffense conduct was much more analogous to a lion

simply waiting near a watering hole, hoping that a herd of antelope will come to drink.28

Defendant wanted to rob someone, presumably to get money and a vehicle. A shopping

mall is a location where potential victims with money would almost certainly arrive.

Therefore, defendant went to a shopping mall where he waited in the hope of a victim

arriving. While it is true that defendant may have narrowed in on this particular victim

during the short time between when the victim entered the parking lot and when she got




26
   The majority dismisses language from Cannon—that a defendant’s preoffense conduct
must be directed at one or more specific victims—as dictum. However, in Cannon we
also stated that “the Legislature did not intend that 15 points be assessed for preoffense
conduct involving nothing more than run-of-the-mill planning to effect a crime or
subsequent escape without detection.” Cannon, 481 Mich at 162. This statement was not
dictum, as it directly involved the issue in Cannon. Yet under the majority’s standard
today, such “run-of-the-mill planning” could be used to assess 15 points for OV 10.
27
     Huston, 288 Mich App at 394.
28
   Cannon provided a hypothetical example explaining that “[a] lion that waits near a
watering hole hoping that a herd of antelope will come to drink is not engaging in
conduct directed at a victim.” Cannon, 481 Mich at 160. But under the majority’s
analysis, simply “lying in wait” is now sufficient to assess 15 points for OV 10. Thus,
the majority’s analysis is directly contrary to the hypothetical example in Cannon that we
crafted specifically to guide lower courts in determining what constitutes “predatory
conduct.”



                                            11
out of her vehicle, almost every crime involves the offender’s eventually settling on one

or more targeted persons and waiting for just the right moment to carry out the offense.

           Cannon clearly directed that targeting a specific person, following that person, and

waiting for the opportunity to commit an offense against that person is preoffense

conduct sufficiently directed at a victim.29 On the record in the instant case, I conclude

that defendant’s preoffense conduct of waiting in the mall parking lot was not sufficiently

directed at this victim.

           Because a requirement of the Cannon test for predatory conduct cannot be met,

and Cannon directed that all three prongs of the test must be answered affirmatively in

order to properly assess 15 points for OV 10, I dissent from the majority’s conclusion that

defendant is not entitled to resentencing.

                                       II. CONCLUSION

           I concur with the majority’s conclusion that, for purposes of scoring OV 10, the

“vulnerability” of a victim is not limited to inherent or personal characteristics of the

victim. However, I dissent from the majority’s conclusion that a defendant’s preoffense

conduct need not be directed at a specific victim in order to constitute “predatory

conduct.” I believe that the majority opinion creates an overly broad test for “predatory

conduct” and misconstrues the language of MCL 777.40.

           Contrary to the majority’s analysis, I do not believe that defendant engaged in

“predatory conduct.” This Court has held that a defendant’s preoffense conduct must be

29
     Id.



                                                12
directed at a specific victim in order to constitute predatory conduct, and the record here

does not reflect that defendant’s preoffense conduct was directed at this victim. Instead,

the record only establishes that defendant was in a shopping mall parking lot waiting for

someone to rob and that, ultimately, this victim arrived. Defendant’s preoffense conduct

was simply run-of-the-mill planning to effect a crime, which is not “predatory conduct”

for purposes of MCL 777.40(1)(a).

       Accordingly, I would vacate the Court of Appeals’ holdings that a victim’s

vulnerability is limited to personal or inherent characteristics of the victim and that

defendant’s preoffense conduct was targeted at this victim. I would affirm the judgment

of the Court of Appeals reversing defendant’s sentence and remanding this matter to the

trial court for resentencing and instruct the trial court to assess zero points for OV 10.



                                                          Diane M. Hathaway
                                                          Marilyn Kelly




                                              13
                             STATE OF MICHIGAN

                                    SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

             Plaintiff-Appellant,

v                                                            No. 141312

CECIL D. HUSTON,

             Defendant-Appellee.


CAVANAGH, J. (dissenting).
      I respectfully dissent from the majority opinion in this case.

      Today, the majority holds that in order to assess 15 points for predatory conduct

under offense variable (OV) 10, MCL 777.40(1)(a), the victim’s vulnerability need not

arise from the victim’s inherent or personal characteristics.          Further, the majority

concludes that the victim here qualified as a “vulnerable victim” because she was alone

and outnumbered at night while defendant and his cohort hid in the bushes adjacent to the

parking lot. Lastly, the majority holds that a defendant’s preoffense conduct need not

have been directed at a specific victim, even though MCL 777.40(3)(a) defines

“predatory conduct” as “preoffense conduct directed at a victim for the primary purpose

of victimization.” (Emphasis added.) I respectfully disagree and would hold that (1) the

victim’s vulnerability for purposes of scoring OV 10 must be personal or inherent to the

victim, (2) the victim in this case was not a “vulnerable victim” within the meaning of

MCL 777.40(3)(c), and (3) the preoffense conduct engaged in by an offender for the

primary purpose of victimization must be “directed at one or more specific victims . . . .”
People v Cannon, 481 Mich 152, 162; 749 NW2d 257 (2008).1 Accordingly, I would

affirm the Court of Appeals’ reversal of defendant’s sentence and remand this case to the

trial court for resentencing with instructions to assess zero points for OV 10.

                                   I. VULNERABILITY

       In my view, in order to assess 15 points for predatory conduct under OV 10, the

readily apparent vulnerability exploited by the offender must relate to some inherent or

personal characteristic of the victim. As this Court declared in Cannon, the exploitation

of a vulnerable victim is a prerequisite for the assessment of points under OV 10. Id. at

156. Relying on the definition of “vulnerability” provided by MCL 777.40(3)(c), we held

further that “points should be assessed under OV 10 only when it is readily apparent that

a victim was ‘vulnerable,’ i.e., was susceptible to injury, physical restraint, persuasion, or

temptation.” Id. at 158. Therefore, the first step when applying OV 10 is to ask whether

the victim was a “vulnerable victim” within the meaning of the statute. For assessing this

threshold determination, Cannon provided a nonexhaustive list of considerations based

on the statutory language to guide courts in assessing victim vulnerability:

               (1) the victim’s physical disability, (2) the victim’s mental disability,
       (3) the victim’s youth or agedness, (4) the existence of a domestic
       relationship, (5) whether the offender abused his or her authority status, (6)
       whether the offender exploited a victim by his or her difference in size or
       strength or both, (7) whether the victim was intoxicated or under the
       influence of drugs, or (8) whether the victim was asleep or unconscious.
       [Id. at 158-159.]


1
  While I did not join the Cannon majority in full, Cannon, 481 Mich at 163 (CAVANAGH,
J., concurring in part and dissenting in part), I agree that for purposes of scoring OV 10,
the preoffense conduct must have been directed at one or more specific victims.



                                              2
       Notably, all these factors relate to the victim’s inherent characteristics or personal

situation and are independent of the victim’s external physical environment.2            The

majority’s conclusion that vulnerability need not be inherent to the victim is misguided

because it is inconsistent with Cannon’s statutorily based threshold test for vulnerability

under OV 10.

       Because I believe that the readily apparent vulnerability exploited by the offender

must relate to some inherent or personal characteristic of the victim, I believe the Court

of Appeals correctly held that the victim in this case was not a vulnerable victim, within

the meaning of MCL 777.40(3)(c). Merely being alone and outnumbered in a parking lot

at night does not relate to an inherent or personal characteristic, but is instead the product

of the victim’s external environment.3       And while hiding in the bushes may have

2
   While certain factors may at first blush seem substantively externalized, closer
examination reveals that they too are premised on the victim’s inherent state of
vulnerability. The existence of a domestic relationship and the offender’s abuse of his or
her authority status over the victim both consider vulnerabilities that result from a
preexisting relationship of trust or authority between the offender and the victim. This
relationship renders the victim inherently more susceptible to an offender who chooses to
exploit that relationship. Further, when an offender exploits a victim by his or her
difference in size or strength, the relevance of this factor is premised on the victim’s size
and strength, both of which are inherent and personal characteristics.

       Additionally, I take issue with the majority’s declaration that differences in size or
strength, or being intoxicated, drugged, asleep, or unconscious are “things that are largely
within the victim’s own control.” Ante at 7. Differences in size or strength depend in
large part on genetics—inherent characteristics over which the victim has no control.
Further, being drugged, intoxicated, or asleep often may be induced by another—such as
the use of a so-called date-rape drug. Likewise, being unconscious may be the result of
an injury or ongoing medical treatment.
3
 I find it notable that when considering the types of vulnerabilities to include in MCL
777.40, the Legislature did not include one of the most obvious circumstances—being
outnumbered—as a listed vulnerability. While certainly not dispositive, this supports my


                                              3
increased defendant’s likelihood of success, it did not actively alter the victim’s state of

inherent susceptibility.4

       In my view, to hold that OV 10 does not depend on a victim’s inherent state of

vulnerability will lead to overscoring because, under the common meaning of

“vulnerability,” all victims were vulnerable. Had they not been, the crime would not

have been successful. I can think of no situation in which a crime has been successful

that it is not possible to point to specific facts of the offense to support the conclusion that

the victim was “vulnerable,” as that term is commonly understood. In an effort to narrow

such a broad applicability of OV 10, the Legislature chose to limit its application to only

situations in which an offender exploited some inherent or personal characteristic of the

victim. Accordingly, I believe that this victim was not a vulnerable victim for purposes

of scoring OV 10.

                              II. PREDATORY CONDUCT5

       Even if I were to determine that this victim was vulnerable, I believe that

nonetheless zero points should have been assessed for OV 10 because the preoffense

conduct—hiding in the bushes waiting for a likely victim to happen along—was not




conclusion that the vulnerability must be inherent, focused on the victim, and not on
independent externalities.
4
  Conversely, when an offender drugs an intended victim, he has actively altered the
victim’s inherent state of susceptibility.
5
 While I agree generally with Justice HATHAWAY’S discussion of predatory conduct in
part I(B) of her partial dissent, I write separately to elaborate further on my position.



                                               4
directed at this particular victim.6 In Cannon, a majority of this Court explained that

when assessing points for predatory conduct, the preoffense conduct “must have been

‘directed at a victim’ before the offense was committed.” Cannon, 481 Mich at 160,

quoting MCL 777.40(3)(a).      Additionally, the second prong of the Cannon test for

predatory conduct mandated that the preoffense conduct must have been “directed at one

or more specific victims . . . .” Cannon, 481 Mich at 162. Today’s majority opinion,

however, holds that the preoffense conduct need not be directed at a particular victim in

order to assess 15 points for predatory conduct.7

       I disagree with the majority opinion’s boundless interpretation of “conduct

directed at a victim” in MCL 777.40(3)(a) as meaning conduct directed at the

“community-at-large.” Ante at 6-8. “Whenever possible, every word of a statute should


6
  On this point, I think the Court of Appeals clearly erred by holding that defendant’s
choice of this specific victim to attack sufficed as preoffense conduct directed at the
victim. Merely choosing a victim is not conduct directed at a victim.
7
  I think it is questionable for the majority to label as “clearly dictum” the statement in
Cannon that the preoffense conduct must be directed at one or more specific victims.
The whole point of the majority opinion in Cannon was to provide the correct framework
for lower courts to apply when deciding whether to assess points for predatory conduct
under OV 10. Cannon, 481 Mich at 154, 161-163. The second prong of the analytical
framework Cannon provided required that the preoffense conduct be “directed at one or
more specific victims . . . .” Id. at 162. The majority argues that this portion of Cannon
was “clearly dictum” because it was “not essential to [the] determination of the case in
hand . . . .” Ante at 5 n 4 (quotation marks and citations omitted). I would, however,
remind the majority that there were four employees in the restaurant robbed by the
Cannon defendant and his cohorts, and, thus, when the majority in Cannon outlined a
structural paradigm for the trial court to apply on remand, it was essential that the trial
court be clear on how to apply OV 10 to a crime involving multiple victims. I would not
be so quick to label as dictum an essential prong of an analytical framework provided by
this Court.



                                             5
be given meaning. And no word should be treated as surplusage or made nugatory.”

Cannon, 481 Mich at 158 (quotation marks and citation omitted). In direct contravention

of this accepted principle of statutory construction, however, the majority essentially

deletes the phrase “directed at a victim” from the explicit definition of “predatory

conduct” found in MCL 777.40(3)(a). Under the majority opinion, preoffense conduct

need only have been engaged in for the primary purpose of eventually victimizing

someone, but need not be directed at anyone in particular. This interpretation fails to

give effect to the statute’s plain language.

       I think the answer is simple concerning why the preoffense conduct must have

been directed at a particular victim or group of victims: one cannot direct conduct at “a

victim” without first identifying and selecting a victim. In addition, MCL 777.40(3)(c)

defines “vulnerability” as “the readily apparent susceptibility of a victim to injury,

physical restraint, persuasion, or temptation,” and it is not possible to assess the “readily

apparent susceptibility” of a victim until that victim is particularly identified. Therefore,

I believe that the Cannon majority was correct in holding that the preoffense conduct

must be “directed at one or more specific victims . . . .” Cannon, 481 Mich at 162

(emphasis added).

       The majority’s reliance on the differences between the definite and indefinite

articles is difficult to understand when the statute so clearly provides that the conduct

must be directed at a victim. See MCL 777.40(3)(a). The indefinite articles “a” or “an”

have little meaning when taken out of context. In the context of MCL 777.40(3)(a), “a

victim” means “any one” or “one of many” victims, and that is the only meaning that

should be definitively attributed to the Legislature’s choice to use the indefinite instead of


                                               6
the definite article. To now hold that “a victim” actually means the “community-at-

large” is simply not consistent with the statutory language.

       I also disagree with the majority’s attempt to mitigate the potential damage caused

by its boundless interpretation of “a victim” by declaring that 15 points may be assessed

only for preoffense conduct that is “commonly understood as being ‘predatory’ in

nature . . . .” Ante at 9. Although it is correct that when a term is not defined by statute, it

must be interpreted according to its common meaning, MCL 8.3a; McCormick v Carrier,

487 Mich 180, 192; 795 NW2d 517 (2010), such is not the case here. Instead, the

Legislature expressly defined “predatory conduct” as “conduct directed at a victim for the

primary purpose of victimization.” MCL 777.40(3)(a). This statutory definition says

nothing about how predatory conduct is commonly understood.

       Finally, today’s majority decision creates difficulty distinguishing between mere

planning and preparation to commit a crime and actual preoffense conduct that supports

assessing points under OV 10 for predatory conduct. See Cannon, 481 Mich at 162

(“[T]he Legislature did not intend that 15 points be assessed for preoffense conduct

involving nothing more than run-of-the-mill planning to effect a crime . . . .”). Before

today’s decision, courts only needed to consider the preoffense conduct during the

limited window of time between the selection of a particular victim and the time the

offense conduct began. Because it is no longer necessary under the position of the

majority that the conduct be directed at any specific victim, but only toward the

community at large, courts must now consider all conduct the offender engaged in for the

primary purpose of victimizing some eventual victim. In my view, rather than clarifying

our OV 10 jurisprudence, today’s decision merely muddies the waters more.


                                               7
I therefore respectfully dissent.


                                        Michael F. Cavanagh




                                    8